Citation Nr: 1543346	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  04-00 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wichita, Kansas


THE ISSUE

1.  Entitlement to an extraschedular rating in excess of 30 percent for service-connected hiatal hernia with gastroesophageal reflux disease (GERD).

2.  Entitlement to an award of a total disability evaluation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Jeany Mark, Attorney at Law


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




REMAND

The Veteran served on active duty from January 1969 to December 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

The procedural history of this case is a lengthy one, involving multiple actions by the Board and several appeals to and remands from the United States Court of Appeals for Veterans Claims (Court).  Notably, in a June 2011 memorandum decision, the Court found that the Veteran had submitted evidence to suggest that his service-connected hiatal hernia affected his employability.  The Court also stated that there was no indication that the rating schedular contemplated the Veteran's disability picture.  The Court thus remanded the hiatal hernia rating matter for the Board to readjudicate the issue of whether referral for consideration of an extraschedular rating was warranted.  In a June 2012 action, the Board remanded the issue of entitlement to an extraschedular rating in excess of 30 percent for service-connected hiatal hernia with GERD with instructions for the agency of original jurisdiction (AOJ) to refer the case to the Director, Compensation and Pension Service, for consideration of an extraschedular rating in accordance with the provisions of 38 C.F.R. § 3.321(b), which provides that "[t]o accord justice . . . . in the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b) (2015).  

In May 2013, the Director determined that an extraschedular rating in excess of 30 percent for the Veteran's service-connected hiatal hernia with GERD was not warranted.  In a May 2014 decision, the Board similarly found no basis upon which to assign an extraschedular rating in excess of 30 percent.  In that decision, the Board conceded that the Veteran's hiatal hernia disability was manifested by symptoms not specifically contemplated by the rating schedule, to include spitting blood, vomiting, heart burn, pain when swallowing, and dizziness and fatigue due to the medications taken treatment of his hiatal hernia.  The Board found, however, that the Veteran's disability did not result in factors such as frequent periods of hospitalization and/or marked interference with employment.  The Board thus determined that entitlement to an extraschedular rating was not supported by the evidence of record.  Thereafter, the Veteran filed an appeal to the Court and in March 2015, the Veteran's attorney and VA's General Counsel filed a joint motion with the Court to vacate the Board's decision, which motion was granted by the Court the same month.  The basis for the Joint Motion was the Board's failure to consider evidence indicating that the Veteran had severe chest, shoulder, and arm pain, as well as headaches after being on medication.  The parties pointed out that during a March 2010 VA examination, the Veteran had reported "severe chest and shoulder and arm pain after being on med[ication], and had alleged that the medications caused him to have headaches.  The parties agreed that remand was warranted because the Board did not discuss this evidence in determining whether the symptoms experienced by the Veteran were specifically contemplated by the rating criteria.  

On remand from the Court, the Veteran's attorney submitted additional evidence and argument in support of the Veteran's claim for an extraschedular rating in excess of 30 percent for his service-connected hiatal hernia with GERD, which evidence was accompanied by a waiver of regional office consideration.  In a July 2015 submission, the Veteran's attorney argued that because the Veteran's additional symptoms of headaches, severe chest pain, dizziness, fatigue, diarrhea, and stomach cramps caused by medication prescribed to treat the hiatal hernia are not contemplated by the rating criteria, an extraschedular rating should be granted.  In a September 2015 submission, the Veteran's attorney noted that in addition to his hiatal hernia with GERD, the Veteran is in receipt of VA disability compensation for chondromalacia patellae of the right knee.  Citing to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), the Veteran's attorney argues that the determination of whether an extraschedular rating is warranted must be based on a consideration of the totality of all symptoms and effects of his service-connected disabilities and must not be limited solely to the nature of his hiatal hernia with GERD.  The Veteran's attorney also submitted a vocational assessment from W.T., who opined that the Veteran's service-connected hiatal hernia with GERD precludes him from securing and following substantially gainful employment.  

Although the Veteran's attorney seemingly would at this juncture have the Board assign an extraschedular rating based solely on the existence of symptoms not contemplated by the rating criteria and the suggestion of interference with employment, an extraschedular rating is not warranted simply because a veteran alleges symptoms not specifically contemplated by the rating criteria.  Rather, the assignment of such a rating requires a determination that a case presents "such an unusual disability picture" that application of the regular schedular standards is rendered impractical.  38 C.F.R. § 3.321(b).  The Board also questions whether it ever has the authority to assign an extraschedular rating.  Notably, the power to assign an extraschedular evaluation exists only by regulation, under the authority of the Secretary to establish a schedule of disability ratings, and the authority to assign such a rating is delegated specifically to the Under Secretary of Benefits or the Director of VA's Compensation Service.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).  To allow the Board to assign an extraschedular rating when one has been denied by the Under Secretary or the Director would amount to the Board exercising its own discretion in substitution of the Secretary's, which would seem in direct contravention of regulatory authority bestowing the ability to assign an extraschedular evaluation on the Under Secretary or the Director.  See 38 C.F.R. § 3.321(b).  

The Board is cognizant that in Wages v. McDonald, the Court held that the Board's review of the Director's determination that an extraschedular TDIU rating is not warranted under 38 C.F.R. § 4.16(b) is not limited to ensuring that the Director had the correct and full facts when rendering his decision and that the Board is not otherwise bound by the Director's decision.  27 Vet. App. 233, 236 (2015).  The Board notes, however, that the assignment of TDIU under 38 C.F.R. § 4.16(b) is entirely different than a determination under 38 C.F.R. § 3.321(b) that the rating schedule does not adequately compensate one's disability picture.  As clearly stated by the regulation, "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled."  38 C.F.R. § 4.16(b).  This language is no different from the language contained in 38 C.F.R. § 4.16(a), which permits the assignment of TDIU in the first instance by the RO or the Board if a veteran who is deemed unemployable by reason of service-connected disabilities meets certain threshold rating requirements.  Thus, it is clear that the assignment of TDIU is predicated on a factual finding that a veteran's service-connected disability or disabilities render him or her unemployable and the evidence will either support such a determination or it will not.  Because 38 C.F.R. § 4.16(a) and (b) employ the same standard, it makes some sense that a determination not to award TDIU on an extraschedular basis would be reviewable by the Board, as the Board is clearly permitted to make such a determination regarding employability.  

On the other hand, a determination regarding the level of the Veteran's disability under 38 C.F.R. § 3.321(b), and by extension the adequacy of the rating schedule, is fundamentally different than the factual question of whether a Veteran can work.  This is so because there is no legal standard by which to determine what is or is not contemplated by the rating schedule or whether a veteran's rating adequately compensates him or her even considering factors not specifically identified.  The assignment of an extraschedular rating requires a determination that a case presents "such an unusual disability picture" that application of the regular schedular standards is rendered impractical.  38 C.F.R. § 3.321(b).  Further, the determination is made "to accord justice," which suggests that, if assigned, the extraschedular rating should, "as far as practicable," compensate the veteran based on the average impairment in earning capacity resulting from his or her disability.  38 C.F.R. § 3.321; see 38 U.S.C.A. § 1155.  This is exactly the type of question of policy or resource management that should be solely within the discretion of the Secretary and not reviewable by the Board, as there is plainly no guidance by which the Board can adequately determine the reduction in earning capacity due to one's disability picture if it is determined that the rating schedule is not adequate.  See Werden v. West, 13 Vet. App. 463, 467 (2000) (holding that "where a decision is committed to the discretion of the Secretary and no manageable standards exist to evaluate that decision, the decision is committed to the Secretary's discretion absolutely, and the Board lacks jurisdiction to review such a determination").  The Court in Floyd v. Brown recognized this difficulty when it stated that "[t]he Board's failure to clearly articulate reasons or bases is not altogether unexpected, given the lack of concrete standards for assigning ratings on an extra-schedular basis" and acknowledged that 38 C.F.R. § 3.321(b) "does not provide criteria or guidance for what percentage rating should be assigned in that event."  9 Vet. App. 88, 97 (1996).  Thus, to allow the Board to review the Director or Under Secretary's determination that the rating schedule is adequate or to review the appropriateness of an assigned extraschedular rating would leave the Board in the impossible position of having to provide "reasons or bases for those findings and conclusions, on all material issues of fact and law presented on the record," when there is simply no regulatory guidance to assist the Board in making such a determination in the first instance.  38 U.S.C.A. § 7104(d)(1).

In any event, even if it were deemed permissible for the Board to assign an extraschedular rating, to do so based on evidence or facts not considered by the Director would be tantamount to the Board assigning an extraschedular rating in the first instance.  However, neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd, 9 Vet.App. at 95 (1996).  Accordingly, the Board finds that in the instant case, although the issue of entitlement an extraschedular rating in excess of 30 percent was already referred to and denied by the Director of VA's Compensation and Pension Service, the matter must again be remanded for referral to the Director for consideration of a higher rating is warranted on an extraschedular basis.  This is so given the additional evidence submitted in September 2015 and the fact that the Director's previous determination did not take into account the potentially compounding effects of the Veteran's service-connected right-knee disability and hiatal hernia with GERD.  See Johnson, supra (stating that a Veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced).  Further, the vocational assessment submitted by the Veteran's attorney in September 2015 suggests that the Veteran's may be unemployable due to his service-connected hiatal hernia and GERD.  

In this regard, the Board notes that the issue of entitlement to TDIU was previously denied by the Board in May 2005.  That decision, which also addressed entitlement to rating in excess of 30 percent for the Veteran's hiatal hernia with GERD, was appealed to the Court and in February 2006, the Court granted the parties' joint motion for partial remand, and vacated the Board's decision insofar as it had denied a rating in excess of 30 percent for hiatal hernia with GERD.  Notably, the joint motion stated specifically that the issue of entitlement o TDIU is not contested and should be dismissed.  Here, the Board finds that although TDIU was separately denied by the Board in May 2005, the vocational assessment again raises it as part of the claim currently before the Board.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (holding that the issue of entitlement to TDIU is part of an increased rating claim when that issue is raised by the record).  

In the instant case, the Veteran fails to meet threshold rating requirements of 38 C.F.R. § 4.16(a).  Regardless, however, of whether the percentage requirements of 38 C.F.R. § 4.16(a) are met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b) (providing that "all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled").

As noted above, W.T. opined that the Veteran's service-connected hiatal hernia with GERD precludes him from securing and following substantially gainful employment.  Accordingly, as there is an indication in the evidence of record that the Veteran's hiatal hernia with GERD would significantly interfere with his ability to maintain or obtain substantially gainful employment, the Board concludes that the Director of the Compensation and Pension Service must also consider in accordance with 38 C.F.R. § 4.16(b) whether TDIU is warranted on an extra-schedular basis.


Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should contact the Veteran and notify him that he may submit additional evidence concerning the severity of his hiatal hernia with GERD and the compounding effects of his service-connected disabilities, as well as evidence regarding the impact of his service-connected disabilities on his employability.

2.  Then, refer to the Director, Compensation and Pension Service the matters of whether (1) an extraschedular rating in excess of 30 percent for service-connected hiatal hernia with GERD is warranted pursuant to 38 C.F.R. § 3.321(b) and (2) whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. § 4.16(b).  The Director's analysis must apply the holding decision in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), which requires consideration of whether an extraschedular rating is warranted due to the collective impact of all service-connected disabilities.  (Should the Director indicate that further evidentiary development is required, such development should be undertaken.)  A supplemental statement of the case should thereafter be issued as required by regulation, which must address entitlement to TDIU.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

